73 N.Y.2d 938 (1989)
In the Matter of Whitney Museum of American Art, Respondent,
v.
New York State Division of Housing and Community Renewal, Appellant, and Hilail Gilden et al., Intervenors-Appellants.
Court of Appeals of the State of New York.
Argued February 7, 1989.
Decided March 23, 1989.
Sheldon D. Melnitsky and Dennis Hasher for appellant.
Donald Eng, David Rozenholc and Mitchell P. Heaney for Hilail Gilden and others, intervenors-appellants.
Kent Karlsson and William A. Herbert for Peter Dixjhoorn, intervenor-appellant.
Gary M. Rosenberg and Jeffrey Turkel for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
Order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (139 AD2d 444). Certified question answered in the affirmative.